Title: To James Madison from Michel du Moulin, 23 November 1808
From: Moulin, Michel du
To: Madison, James



Honorable Sir,
Philadelphia November 23d. 1808.

After most humbly apologizing for my not Sooner complying with the law, of which I must confess my ignorance, I have the honor to forward the two copies of my French Tutor, adding another one of which I respectfully request the favour of your acceptance.
Permit me, Honorable Sir, to avail myself of this opportunity to express to you how much I am pleased to See you called at the helm of a State which, in concert with So whorty a President, you have So wisely & manly conducted.  I have the honor to be, with the greatest respect & regard Honorable Sir, Your most humble Servant

Mel. du Moulin

